Case 1:20-cr-00143-TSE Document 353-5 Filed 05/19/21 Page 1 of 23 PageID# 6016




                        Exhibit 5
Case 1:20-cr-00143-TSE Document 353-5 Filed 05/19/21 Page 2 of 23 PageID# 6017
Case 1:20-cr-00143-TSE Document 353-5 Filed 05/19/21 Page 3 of 23 PageID# 6018
Case 1:20-cr-00143-TSE Document 353-5 Filed 05/19/21 Page 4 of 23 PageID# 6019
        Case 8:19-cr-00200-TDC Document 13 Filed 03/25/19 Page 1 of 1
Case 1:20-cr-00143-TSE Document 353-5 Filed 05/19/21 Page 5 of 23 PageID# 6020
       Case 8:19-cr-00200-TDC Document 13-1 Filed 03/25/19 Page 1 of 15
Case 1:20-cr-00143-TSE Document 353-5 Filed 05/19/21 Page 6 of 23 PageID# 6021
       Case 8:19-cr-00200-TDC Document 13-1 Filed 03/25/19 Page 2 of 15
Case 1:20-cr-00143-TSE Document 353-5 Filed 05/19/21 Page 7 of 23 PageID# 6022
       Case 8:19-cr-00200-TDC Document 13-1 Filed 03/25/19 Page 3 of 15
Case 1:20-cr-00143-TSE Document 353-5 Filed 05/19/21 Page 8 of 23 PageID# 6023
       Case 8:19-cr-00200-TDC Document 13-1 Filed 03/25/19 Page 4 of 15
Case 1:20-cr-00143-TSE Document 353-5 Filed 05/19/21 Page 9 of 23 PageID# 6024
       Case 8:19-cr-00200-TDC Document 13-1 Filed 03/25/19 Page 5 of 15
Case 1:20-cr-00143-TSE Document 353-5 Filed 05/19/21 Page 10 of 23 PageID# 6025
        Case 8:19-cr-00200-TDC Document 13-1 Filed 03/25/19 Page 6 of 15
Case 1:20-cr-00143-TSE Document 353-5 Filed 05/19/21 Page 11 of 23 PageID# 6026
        Case 8:19-cr-00200-TDC Document 13-1 Filed 03/25/19 Page 7 of 15
Case 1:20-cr-00143-TSE Document 353-5 Filed 05/19/21 Page 12 of 23 PageID# 6027
        Case 8:19-cr-00200-TDC Document 13-1 Filed 03/25/19 Page 8 of 15
Case 1:20-cr-00143-TSE Document 353-5 Filed 05/19/21 Page 13 of 23 PageID# 6028
        Case 8:19-cr-00200-TDC Document 13-1 Filed 03/25/19 Page 9 of 15
Case 1:20-cr-00143-TSE Document 353-5 Filed 05/19/21 Page 14 of 23 PageID# 6029
       Case 8:19-cr-00200-TDC Document 13-1 Filed 03/25/19 Page 10 of 15
Case 1:20-cr-00143-TSE Document 353-5 Filed 05/19/21 Page 15 of 23 PageID# 6030
       Case 8:19-cr-00200-TDC Document 13-1 Filed 03/25/19 Page 11 of 15
Case 1:20-cr-00143-TSE Document 353-5 Filed 05/19/21 Page 16 of 23 PageID# 6031
       Case 8:19-cr-00200-TDC Document 13-1 Filed 03/25/19 Page 12 of 15
Case 1:20-cr-00143-TSE Document 353-5 Filed 05/19/21 Page 17 of 23 PageID# 6032
       Case 8:19-cr-00200-TDC Document 13-1 Filed 03/25/19 Page 13 of 15
Case 1:20-cr-00143-TSE Document 353-5 Filed 05/19/21 Page 18 of 23 PageID# 6033
       Case 8:19-cr-00200-TDC Document 13-1 Filed 03/25/19 Page 14 of 15
Case 1:20-cr-00143-TSE Document 353-5 Filed 05/19/21 Page 19 of 23 PageID# 6034
       Case 8:19-cr-00200-TDC Document 13-1 Filed 03/25/19 Page 15 of 15
Case 1:20-cr-00143-TSE Document 353-5 Filed 05/19/21 Page 20 of 23 PageID# 6035
        Case 8:19-cr-00200-TDC Document 62-1 Filed 02/06/20 Page 1 of 4
Case 1:20-cr-00143-TSE Document 353-5 Filed 05/19/21 Page 21 of 23 PageID# 6036
        Case 8:19-cr-00200-TDC Document 62-1 Filed 02/06/20 Page 2 of 4
Case 1:20-cr-00143-TSE Document 353-5 Filed 05/19/21 Page 22 of 23 PageID# 6037
        Case 8:19-cr-00200-TDC Document 62-1 Filed 02/06/20 Page 3 of 4
Case 1:20-cr-00143-TSE Document 353-5 Filed 05/19/21 Page 23 of 23 PageID# 6038
        Case 8:19-cr-00200-TDC Document 62-1 Filed 02/06/20 Page 4 of 4
